TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00431-CV



 One (1) 2002 Dodge 2500 Pick-Up Truck TX LP: BE31768; VIN: 3B7KF236X2M262448
  and 20 Foot, Dual Axle, Black, Flatbed, Home Made, Gooseneck Trailer, bearing the
                                initials AJH, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
         NO. 13-1666, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On September 21, 2015, this Court notified appellant that his brief was due on

September 17, 2015, and was overdue. The Clerk requested a response by October 1, 2015, and

notified appellant that the appeal would be dismissed for want of prosecution if he did not respond

to this Court by that date. Appellant has not filed his brief or otherwise responded. Accordingly,

we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                          __________________________________________

                                          Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: October 15, 2015




                                             2